DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 11-13, filed 05/04/21, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 47 and 48 and 50 and 52 and 54,
 	Gao teaches a radio communication system comprising: 
 	a radio access network including a first base station configured to manage a first cell and a second base station configured to manage a second cell (para [0040]); and 
 	a radio terminal configured to support dual connectivity using the first cell and the second cell, the dual connectivity involving a split bearer that is a bearer split over the first base station and the second base station wherein; (para [0019]), 
 	the radio access network is configured to transmit, in the first cell, a Radio Resource Control (RRC) Connection Reconfiguration message, the RRC Connection Reconfiguration message including first Data Radio Bearer (DRB) configuration information for the first cell and second DRB configuration information for the second cell, (para [0020]) wherein the first DRB configuration information includes a first DRB Identity allocated to a first part of the split bearer in the first cell, the second DRB configuration information includes a second DRB Identity allocated to a second part of the split bearer in the second cell. (para [0040]).
 	
 	Deenoo teaches and the first DRB Identity is set to the same identity as the second DRB Identity (para [0151]).
 	

 	Guo teaches the transmitting of the RRC Connection Reconfiguration message following a procedure for the radio terminal to transit from an RRC IDLE state to an RRC CONNECTED state (para [0036]).

 	The prior art of record do not teach “a further procedure for the first base station to send to the second base station a request including the first DRB Identity for the dual connectivity and receive from the second base station an acknowledgement in response to the request, and

the initial RRC Connection Reconfiguration message causes the radio terminal to recognize whether the bearer split is needed based on whether the initial RRC Connection Reconfiguration message includes security information to be used for the bearer split.”

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/OMER S MIAN/Primary Examiner, Art Unit 2461